206 F.2d 196
MEREDITHv.JOHN DEERE PLOW CO. OF MOLINE, ILL.
No. 14778.
United States Court of Appeals Eighth Circuit.
July 31, 1953.

M. M. Meredith, pro se (George C. Dalton, Atlantic, Iowa, on the brief), for appellant.
Abel V. Shotwell, Omaha, Neb., and Raymond A. Smith, Council Bluffs, Iowa, for appellee.
Before SANBORN, WOODROUGH, and JOHNSEN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing the plaintiff's (appellant's) complaint in an action to enforce a sales agency agreement, upon the ground that the complaint fails to state a claim upon which relief can be granted.


2
The agreement, arrangement, understanding or association which the plaintiff now claims is enforceable against the defendant (appellee) is the same as that which was the subject matter of his complaint which was dealt with in the opinion of this Court in Meredith v. John Deere Plow Co. of Moline, 8 Cir., 185 F.2d 481, and the parties are identical. It was held in that case that the complaint was properly dismissed because the agreement upon which the plaintiff relied was not enforceable against the defendant, being terminable at will. The District Court, in dismissing the plaintiff's complaint in the instant action relied upon the former decision of this Court as having put an end to this controversy. The District Court was right. City of Aurora v. West, 7 Wall. 82, 74 U.S. 82, 95-96, 19 L.Ed. 42; United States v. Munsingwear, Inc., 8 Cir., 178 F.2d 204, 206-209, affirmed, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36; Northern Pacific Railway Co. v. Slaght, 205 U.S. 122, 130-131, 27 S.Ct. 442, 51 L.Ed. 738; Angel v. Bullington, 330 U.S. 183, 67 S.Ct. 657, 91 L.Ed. 832; Curacao Trading Co., Inc. v. William Stake & Co., Inc., D.C.S.D.N.Y., 61 F. Supp. 181, 184.


3
The order appealed from is affirmed.